Dissenting Opinion
Prentice, J.
I dissent from the view of the majority herein. The case is akin to Gann v. State (1971), 256 Ind. 429, 269 N. E. 2d 381, wherein I also dissented and concurred in the dissent of Justice DeBruler. It was our view therein that while there was recent possession from which a theft could be properly inferred, such possession, standing alone, did not warrant an inference of the breaking and entering requisite to a burglary. In the case at bar, the possession by the defendant warrants an inference of theft, or perhaps an inference of being an accessary after the fact, but he was not so charged. Acts 1905, Ch. 169, § 226, as amended by Acts 1935, Ch. 124, § 1; 1956 Repl. Burns Ind. Stat. Ann. § 9-103; IC 35-1-29-3. A connection has been shown between the wrecker and the burglary supporting the inference that the removal of the safe was accomplished by utilization of the wrecker combined with a breaking and entering. Therefore, if there were evidence connecting the defendant with the wrecker at the time of the break-in or connecting him with it at a time shortly prior to the break-in, as well as shortly thereafter, my view would be different. His only connection with the wrecker, however, coincides with his possession of the safe which, standing alone, in my opinion would be insufficient evidence from which to infer the breaking and *408entering. His connection with the wrecker, coinciding with his connection with the safe, strengthens the inference that he came by the safe surreptitiously, but not necessarily by being a principle or accessary before the fact to the breaking and entering.
In Campbell v. State (1971), 256 Ind. 40, 266 N. E. 2d 797, also cited by the majority, the appellant had been seen exiting from the burglarized premises. His possession of the stolen property, therefore, supported the eye witness testimony but was not essential to the conviction. I do not, therefore, regard it as a case in point.
I would reverse the decision of the trial court and order a new trial.
DeBruler, J., concurs.
Note.—Reported in 295 N. E. 2d 806.